Case 3:17-cv-01104-VLB Document 82-153 Filed 05/15/19 Page 1 of 36




            Exhibit 153
      Case 3:17-cv-01104-VLB Document 82-153 Filed 05/15/19 Page 2 of 36
1/23/2019                      Stephanie Spangler                          Page: 1

  1                   UNITED STATES DISTRICT COURT

  2                       DISTRICT OF CONNECTICUT

  3

  4    ---------------------------------x

  5    SUSAN BYRNE                         : C.A. NO.

  6                                        : 3:17-CV-01104(VLB)

  7    VS.                                 :

  8                                        :

  9    YALE UNIVERSITY, INC.               :

 10    ---------------------------------x

 11

 12

 13

 14               DEPOSITION OF:   STEPHANIE SPANGLER

 15               DATE:   JANUARY 23, 2019

 16               HELD AT:    MADSEN, PRESTLEY & PARENTEAU, LLC

 17                           105 HUNTINGTON STREET

 18                           NEW LONDON, STATE 06320

 19

 20

 21               Reporter:   MARY Z. ARMANDO, LSR # 00222

 22                    CASSIAN REPORTING, LLC

 23                        21 Oak Street, Suite 307

 24                    Hartford, Connecticut 06106

 25                           (860) 595-7462


                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-153 Filed 05/15/19 Page 3 of 36
1/23/2019                       Stephanie Spangler                     Page: 11

  1          A     Some.

  2          Q     And what is your understanding of what those

  3    claims are?

  4          A     My understanding is her claims relate to her

  5    being denied tenure and that the denial may have

  6    related to retaliation.

  7          Q     And are you familiar with Susan Byrne?

  8          A     Yes.

  9          Q     And you met her on at least one occasion?

 10          A     Yes.

 11          Q     On how many occasions have you met

 12    Susan Byrne?

 13          A     Three, to the best of my knowledge.

 14          Q     And you are currently employed by Yale

 15    University; is that correct?

 16          A     Yes.

 17          Q     What is your title currently?

 18          A     Deputy Provost for Health Affairs and

 19    Academic Integrity; Clinical Professor of Obstetrics,

 20    Gynecology, and Reproductive Sciences; and the

 21    university Title IX coordinator.

 22          Q     And can you -- the deputy provost title, can

 23    you just repeat that so I make sure I got the words all

 24    correct?

 25          A     Yes.    Deputy Provost for Health Affairs and


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-153 Filed 05/15/19 Page 4 of 36
1/23/2019                       Stephanie Spangler                     Page: 17

  1    have roles in the Title IX areas; is that fair to say?

  2          A     Yes.

  3          Q     So then is it the case that the other people

  4    who have Title IX roles have other university roles as

  5    well?

  6          A     Yes.

  7          Q     Other than Ksenia Sidorenko, how many other

  8    deputy Title IX coordinators are there?

  9          A     There are two senior deputy Title IX

 10    coordinators and approximately 18 deputy Title IX

 11    coordinators.      This is my rough estimation in the

 12    professional schools and the graduate school.      Let me

 13    make that 20.

 14          Q     Does that include the seniors or no?

 15          A     Twenty does not include the seniors, but it

 16    is a rough estimate.

 17          Q     Do some or all of the deputy or senior deputy

 18    Title IX coordinators also hold positions on the

 19    faculty at Yale?

 20          A     Some do.

 21          Q     So then is it fair to say it is not -- there

 22    is not a rule either way whether somebody is on the

 23    faculty or not?

 24          A     Yes.

 25          Q     Other than the deputy and senior deputy


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-153 Filed 05/15/19 Page 5 of 36
1/23/2019                      Stephanie Spangler                      Page: 18

  1    Title IX coordinators we have talked about and the

  2    Title IX program manager, what other positions or roles

  3    are there that people are either hired or appointed to

  4    under your oversight in the Title IX area?

  5          A     The people who report to me directly are the

  6    deputies with regard to their Title IX

  7    responsibilities.    The senior deputies with regard to

  8    their Title IX responsibilities.     In the case of

  9    Valarie Stanley, who is also the director of the Office

 10    of Equal Opportunity Programs, in which capacity she

 11    does not report to me.     Jason Killheffer, who is the

 12    other senior deputy Title IX coordinator who reports to

 13    me for all of his responsibilities, which also include

 14    academic integrity responsibilities.     Cynthia Smith,

 15    who is an associate provost who reports to me and has

 16    taken on programming responsibilities and oversees

 17    Maria Gutierrez.    Those are the people who directly

 18    report to me with regard to Title IX to the best of my

 19    knowledge.

 20          Q     And do people who you've identified as

 21    reporting to you in their Title IX capacities, do they

 22    have people who report to them in their Title IX

 23    capacities?

 24          A     Yes.

 25          Q     And so what are the positions?    So I'm not


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-153 Filed 05/15/19 Page 6 of 36
1/23/2019                        Stephanie Spangler                    Page: 37

  1    of the Department of Spanish and Portuguese.      Responded

  2    to an email where they offered a conversation with the

  3    Title IX office regarding matters that Susan brought up

  4    in the course of the climate review.      Susan responded

  5    to that offer and met with me and Jason Killheffer.

  6                MS. WIKTOR:    Off the record.

  7

  8          (A recess was taken from 11:09 a.m. to 11:27 a.m.)

  9

 10    BY MS. WIKTOR:

 11          Q     Dr. Spangler, you understand you're still

 12    under oath?

 13          A     Yes.

 14          Q     Before the break there was one question and

 15    an answer about the circumstances of your meetings with

 16    Susan Byrne.      Now the three occasions on which you met

 17    with Susan Byrne, were they all related to the

 18    communication that -- or the communication that she had

 19    gotten from Jamaal Thomas about meeting with you about

 20    some things that had come out in the climate review?

 21          A     No.

 22          Q     What were the circumstances -- what were the

 23    circumstances of each of the three meetings that you

 24    had with Susan Byrne?

 25          A     The first meeting was in response to the


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-153 Filed 05/15/19 Page 7 of 36
1/23/2019                      Stephanie Spangler                      Page: 38

  1    communication from Jamaal Thomas.     Jason Killheffer and

  2    I met with Susan Byrne to understand her experiences

  3    and what -- based on what she had reported in the

  4    climate review or anything else she wanted to tell us.

  5    The second time I saw Susan Byrne she was in a group

  6    that was receiving training in the resources and

  7    underpinnings of sexual harassment, so she was part of

  8    the group of faculty.     That training was required by

  9    the climate review.    And I presented Yale's resources

 10    in that review.    And the third was a meeting where

 11    Susan Byrne met again with Jason Killheffer and me

 12    after she had been denied tenure.

 13          Q     Now that third meeting that you had with

 14    Susan Byrne that Jason Killheffer was also present for,

 15    who requested the meeting?

 16          A     I don't recall.

 17          Q     What was discussed in the meeting?

 18          A     I don't recall all the meeting.    I do recall

 19    that Susan Byrne reported that colleagues had advised

 20    her to talk to me about the fact that she had been

 21    denied tenure and what the options were, and we told

 22    her there was a provost grievance procedure that we

 23    would not be participating in, but the provost would

 24    assign someone to participate in it.     I don't recall

 25    the rest of the meeting.


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-153 Filed 05/15/19 Page 8 of 36
1/23/2019                       Stephanie Spangler                     Page: 39

  1           Q     Now during that meeting was there any

  2    discussion about -- what it was about the circumstances

  3    of the tenure denial that had any relation to what the

  4    sorts of things that the Title IX office is responsible

  5    for?

  6           A     Not that I recall.

  7           Q     Now in that first meeting, the first meeting

  8    that you had with Susan Byrne that Jason Killheffer

  9    also attended that was in response to the email from

 10    Jamaal Thomas and Barbara Goren, when did that meeting

 11    happen?

 12           A     As I recall that was the beginning of

 13    December of 2015.

 14           Q     And tell me everything you can recall about

 15    the discussion in that meeting?

 16           A     I can't recollect in detail, but Susan Byrne

 17    told us about experiences she had had with or observed

 18    relating to Roberto Gonzalez Echevarria.

 19           Q     And what experiences related to

 20    Roberto Gonzalez Echevarria did she tell you about?

 21           A     Among others she told us about him kissing

 22    her on the mouth in front of people at a gathering.

 23    She told us about -- I believe about him touching her

 24    hair early on when she was in the department.       She told

 25    us that he had tried to direct a project that she was


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-153 Filed 05/15/19 Page 9 of 36
1/23/2019                      Stephanie Spangler                      Page: 40

  1    proposing that would make her eligible for a leave and

  2    try to direct it in a way that was not -- in align with

  3    what she wanted to do.     She put much of her report in

  4    the context of power plays and that he used his power

  5    over junior people in the department.      I recall that

  6    she was concerned about tenure because Roberto -- she

  7    claimed Roberto said, Nobody ever gets tenure in this

  8    department.    I can't go on without reference to notes,

  9    so I don't want to misstate.

 10          Q     When you say you can't go on without

 11    reference notes, is there a particular set of notes

 12    that you're referring to?

 13          A     I'm sure there were notes from that meeting.

 14          Q     Did you take notes in that meeting?

 15          A     Yes.

 16          Q     Handwritten or typed?

 17          A     Handwritten.

 18          Q     And do you have a particular habit or

 19    practice with respect to what you do with notes that

 20    you might take in a meeting that is related to your

 21    role in a Title IX area?

 22          A     I would not call it a habit or practice, but

 23    generally when Jason Killheffer and I meet with

 24    someone, he takes the more comprehensive notes and I

 25    engage in the conversation.     I may also take notes.     I


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-153 Filed 05/15/19 Page 10 of 36
1/23/2019                         Stephanie Spangler                    Page: 43

  1     climate review, are you talking about the review itself

  2     or the report?

  3                 MS. CHAVEY:    Objection.

  4          A      I'm having difficulty making your

  5     distinction.

  6     BY MS. WIKTOR:

  7          Q      So I'll withdraw that question.

  8                 When you say you did not have access to the

  9     actual climate review, what is it that you're talking

 10     about when you say actual climate review?

 11          A      I was not involved in the climate review

 12     process.    I had been involved in an initial meeting

 13     about the anonymous letter that led to the climate

 14     review.    I was not involved in the process of the

 15     climate review.    I did not receive the report of the

 16     climate review.

 17          Q      Now you said that you participated in an

 18     initial meeting about -- I'm sorry, did you say it was

 19     about the anonymous letter?

 20          A      An anonymous letter had been placed in

 21     mailboxes, I believe, in the spring, late winter,

 22     spring of 2015.    I participated in a meeting to discuss

 23     the process to address those.

 24          Q      And had you read the anonymous letter?

 25          A      Yes.


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-153 Filed 05/15/19 Page 11 of 36
1/23/2019                      Stephanie Spangler                       Page: 44

  1          Q      And how did you -- was the anonymous letter

  2     -- was your mailbox one of the mailboxes it was in?

  3          A      No.

  4          Q      How did you come to review the letter?

  5          A      I don't recall precisely.   I just recall

  6     being called to the meeting, so it was likely at the

  7     meeting, but I don't recall.

  8          Q      And when did that meeting take place?

  9          A      Sometime in the early spring semester of

 10     2015.

 11          Q      Who attended the meeting?

 12          A      I don't recall all the attendees.   Members of

 13     the graduate school and arts and sciences

 14     administration.

 15          Q      In terms of university administrators who

 16     were there, who do you recall being there?

 17          A      I can't recall.   I can't recall who was

 18     there.

 19          Q      Can you recall anyone who was there other

 20     than you?

 21          A      I believe the dean of the graduate school was

 22     there and members of her staff, but I don't recall who.

 23          Q      Were there any faculty from the Department of

 24     Spanish and Portuguese present?

 25          A      Not that I recall.


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-153 Filed 05/15/19 Page 12 of 36
1/23/2019                         Stephanie Spangler                    Page: 45

  1          Q      Was it a meeting of administrators and their

  2     staffs?

  3          A      That's what I recall.

  4          Q      Who called the meeting?

  5          A      I don't recall.

  6          Q      Where did the meeting happen?

  7          A      To the best of my knowledge it happened at

  8     One Hillhouse Avenue.

  9          Q      And is there a university office that is

 10     located at One Hillhouse Avenue where the meeting was?

 11          A      That address was the provost's office.     I

 12     can't recall when we moved.      And also is now the office

 13     of the dean of the graduate school, the dean of FAS,

 14     and the dean of Yale College.      The dean of Yale College

 15     just moved in, so the dean of Yale College could not

 16     have been in that building at that time.       And I am just

 17     basing this on my recollection, which could be faulty

 18     in terms of the location of the meeting.

 19          Q      So you're not sure that it happened at

 20     One Hillhouse Avenue?

 21          A      I'm not sure.

 22          Q      Was it a small meeting?

 23                 MS. CHAVEY:    Objection.

 24          A      Define small.

 25     BY MS. WIKTOR:


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-153 Filed 05/15/19 Page 13 of 36
1/23/2019                        Stephanie Spangler                     Page: 46

  1          Q     Were there more than ten people there?

  2          A     I don't know.

  3          Q     Were there more than five people there?

  4          A     Probably.

  5          Q     Was the provost there?

  6          A     Not that I recall.

  7          Q     Was Tamar Gendler there?

  8          A     To the best of my recollection, yes.

  9          Q     Was Amy Hungerford at the meeting?

 10          A     I don't recall.

 11          Q     Were any other Title IX coordinators at the

 12     meeting?

 13          A     I don't recall.

 14          Q     And the purpose of the meeting was to discuss

 15     the anonymous letter?

 16                MS. CHAVEY:    Objection.

 17          A     That's what I recall.    It was not my meeting,

 18     so I can only speculate.

 19     BY MS. WIKTOR:

 20          Q     Well what was your understanding of what the

 21     purpose of the meeting was?

 22          A     My understanding was that the purpose of the

 23     meeting was to discuss the anonymous letter.

 24          Q     And the anonymous letter had to do with the

 25     Department of Spanish and Portuguese; correct?


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-153 Filed 05/15/19 Page 14 of 36
1/23/2019                      Stephanie Spangler                       Page: 47

  1          A     Yes.

  2          Q     Was there a discussion during that meeting

  3     about what the response from any university

  4     administration at any level would be relative to the

  5     anonymous letter?

  6          A     I don't recall the discussion.

  7          Q     Tell me everything you do recall about the

  8     discussion in that meeting?

  9          A     To the best of my recollection, it was

 10     decided to do some sort of climate survey of the

 11     department based on the multiple allegations in the

 12     anonymous letter and concerns about the department, and

 13     I was asked if I knew people who might be fact-finders

 14     for that process.

 15          Q     Who asked if you knew of people who might be

 16     fact-finders for that process?

 17          A     I don't recall.

 18          Q     And did you identify any individuals who you

 19     knew of who might be fact-finders for that process?

 20          A     I believe that I mentioned that the UWC used

 21     fact-finders who were experienced in fact-finding, and

 22     that also the Office of Equal Opportunity Programs had

 23     done investigations.

 24          Q     Now, the fact-finders that the UWC used that

 25     you were referring to, were they people who were


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-153 Filed 05/15/19 Page 15 of 36
1/23/2019                       Stephanie Spangler                      Page: 59

  1          (A recess was taken from 12:11 p.m. to 12:12 p.m.)

  2

  3     BY MS. WIKTOR:

  4          Q      So during the pendency of the climate review,

  5     did you have discussions with anyone about the climate

  6     review?

  7          A      Not that I recall.

  8          Q      So at some point after the climate review was

  9     concluded, would it be fair to say that you were

 10     advised that it had come to an end?

 11          A      I knew it had come to an end.

 12          Q      How did you know that?

 13          A      I don't recall.

 14          Q      And did you discuss with anyone what the

 15     findings of the climate review had been?

 16          A      Yes.

 17          Q      And who did you discuss that with?

 18          A      General counsel's office of Yale.

 19          Q      Other than general counsel's office, did at

 20     any point you have a discussion with anyone about what

 21     the findings of the climate review had been?

 22          A      Not that I recall.

 23          Q      So is it the case that any knowledge that you

 24     have about what was in the climate review or what had

 25     come out of the climate review came to you from general


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-153 Filed 05/15/19 Page 16 of 36
1/23/2019                        Stephanie Spangler                     Page: 60

  1     counsel?

  2          A     Yes.

  3          Q     Did you ever review any portion of the

  4     climate review report?

  5          A     I did not read any portion.

  6          Q     So my question was whether you reviewed it,

  7     do you distinguish read and review?

  8          A     Yes.

  9          Q     So tell me where that -- where you draw that

 10     distinction and how?

 11          A     I will tell you what my thinking was relative

 12     to the climate review.

 13                MS. CHAVEY:    Well, why don't you answer the

 14          question.

 15                THE WITNESS:    Yes.

 16                MS. CHAVEY:    So you're answering her

 17          question?

 18                THE WITNESS:    Which was am I making a

 19          distinction between reading and review?

 20                MS. CHAVEY:    Right.

 21                THE WITNESS:    Yes.

 22     BY MS. WIKTOR:

 23          Q     So what is that distinction?

 24          A     I was made aware of whether there were

 25     complaints in the climate review that related to sexual


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-153 Filed 05/15/19 Page 17 of 36
1/23/2019                         Stephanie Spangler                    Page: 65

  1          with you about that later anyway, so today or --

  2                 MS. WIKTOR:    Okay.    It is an issue for

  3          another time other than this minute?

  4                 MS. CHAVEY:    Yes.    Exactly.

  5     BY MS. WIKTOR:

  6          Q      So do you remember the question?

  7          A      Why don't you repeat it for me.

  8          Q      So the individuals who, in fact, contacted

  9     you after being given the opportunity to do so by

 10     Jamaal Thomas and Barbara Goren, I would like you to

 11     identify them, please?

 12          A      There were two former students, Susan Byrne,

 13     Kevin Poole, and Moira Fradinger.

 14          Q      And do you know whether or not there were

 15     other individuals who had been contacted by

 16     Jamaal Thomas and Barbara Goren who hadn't reached out

 17     to you?

 18          A      I don't know.

 19          Q      So I'm not asking what their names were, I'm

 20     asking whether or not you ever had a conversation --

 21          A      I don't know.

 22          Q      If we can just talk one at a time.

 23          A      I'm sorry.

 24          Q      So it didn't come to your attention, you

 25     know, well, there are five others who they contacted


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-153 Filed 05/15/19 Page 18 of 36
1/23/2019                        Stephanie Spangler                     Page: 66

  1     who didn't get in touch with you?

  2          A     Not that I recall.

  3          Q     And once these people had made contact with

  4     you -- well we'll take them in turn.     So the two former

  5     students, did they reach out to you by email?

  6          A     To the best of my recollection, yes.

  7          Q     And did you subsequently meet with them or

  8     have conversations with them?

  9          A     We either met with them or had telephone

 10     conversations with them.

 11          Q     And when you say we, who is we?

 12          A     Jason Killheffer and me.

 13                MS. WIKTOR:    Why don't we take lunch now.

 14

 15          (A recess was taken from 12:26 p.m. to 1:25 p.m.)

 16

 17     BY MS. WIKTOR:

 18          Q     Dr. Spangler, you understand you're still

 19     under oath?

 20          A     Yes.

 21

 22     (Plaintiff's Exhibit 64, 3/1/16 email, marked for

 23     identification.)

 24

 25     BY MS. WIKTOR:


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-153 Filed 05/15/19 Page 19 of 36
1/23/2019                      Stephanie Spangler                       Page: 74

  1     but I just want the record to reflect that you're

  2     pointing at the date on the page that ends in 53?

  3          A     Yes.

  4          Q     And so does that indicate, the date there,

  5     does that indicate to you that Jason Killheffer took

  6     these notes in a meeting on March 7, 2016?

  7          A     Yes.

  8          Q     So I'll ask you to set that exhibit to the

  9     side for a moment.   I'm going to hand you what is being

 10     marked Plaintiff's Exhibit 65, which is Defendant's

 11     Bates Nos. Byrne 018763 through 66.     And I'll ask you

 12     if you recognize the document?

 13          A     Yes.

 14

 15     (Plaintiff's Exhibit 65, 12/1/15 notes, marked for

 16     identification.)

 17

 18     BY MS. WIKTOR:

 19          Q     And what do you recognize it to be?

 20          A     It appears to be notes that I made in my

 21     handwriting on December 1, 2015 related to a

 22     conversation with Susan Byrne.

 23          Q     And this is an entirely handwritten document

 24     except for the Bates numbers and the confidential

 25     stamp.   Is all of the handwriting in Exhibit 65 your


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-153 Filed 05/15/19 Page 20 of 36
1/23/2019                          Stephanie Spangler                   Page: 75

  1     handwriting?

  2            A     Yes.

  3            Q     And did you make these notes during a meeting

  4     with Susan Byrne or subsequent to a meeting with

  5     Susan Byrne?

  6            A     During.

  7            Q     And this is the meeting that you testified

  8     earlier about that Jason Killheffer was also present

  9     for?

 10            A     Yes.

 11            Q     And I do apologize for the tedium of the

 12     exercise of reading the handwriting, but --

 13            A     It is okay.

 14            Q     Just so we all know what it says from the

 15     person who wrote it.       So the first -- where it says

 16     under Susan Byrne 12-01-2015, that first line there?

 17            A     In my notes or in his notes?

 18            Q     I'm looking at Exhibit 65, so your notes.     So

 19     if you want to just put 64 aside, we'll focus on this.

 20     So that first line.

 21            A     Power play using sexual harassment

 22     techniques.

 23            Q     And does that refer to something that

 24     Susan Byrne said in this meeting?

 25            A     Yes.


                                Cassian Reporting, LLC
                   (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-153 Filed 05/15/19 Page 21 of 36
1/23/2019                          Stephanie Spangler                     Page: 79

  1            follow-up questions later.

  2                  THE WITNESS:    In reference to both documents?

  3                  MS. WIKTOR:    Yes.   So we'll take it just to

  4            get the handwriting in the record.

  5                  THE WITNESS:    Okay.

  6     BY MS. WIKTOR:

  7            Q     So beginning with first year, if you would,

  8     please.

  9            A     "First year RGE played with hair.       Creepy.

 10     Watched and asked -- watched as he did it to

 11     undergraduates and said -- and quote, Oh isn't she

 12     beautiful.     Every day on way to restroom greeted

 13     Sue Byrne -- SB -- with kisses on cheek.        Air kisses

 14     normal.     And then I say not in a position to tell him

 15     to stop.     Felt at, quote, at his bidding.       Like power

 16     play versus sexual feeling.        One moment that led to

 17     disgust, Mary Miller stepping down May 2014 SB went as

 18     DUS.    RGE came up to her in front of hundreds of people

 19     and kissed her right at mouth.        Caught off guard.    Made

 20     her feel really horrible, quote, horrible.          Quote, look

 21     she's mine too.     Waited two weeks to tell husband.       He

 22     has no boundaries.     Invading professional/physical.

 23                  Strategy is, quote, You are lesser and I am

 24     trying to make you feel lesser.        Colleague

 25     (Kevin Poole) said always go to -- go with the sterling


                                Cassian Reporting, LLC
                   (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-153 Filed 05/15/19 Page 22 of 36
1/23/2019                         Stephanie Spangler                    Page: 80

  1     professor.     RE and Adorno and Noël Valis keep revolving

  2     door versus tenure track.      Quote, he goes around saying

  3     that no one is going to get tenure in our department.

  4     Took SB out in 7th year to tell her to look for other

  5     job.    (RGE was her supposed, quote, mentor, but he was

  6     not interested in her work.)       October 2014 there is a

  7     diagram of RGE's office, RGE's desk, RGE's couch, RGE's

  8     table.     Directs her to couch.

  9            Q     I don't want to -- pardon me for interrupting

 10     you.    The words that you just said were your

 11     descriptions of the drawing and not something that is

 12     written in the document?

 13            A     Correct.    When I said diagram, I described --

 14     okay.

 15            Q     I just wanted to clarify that for the record.

 16     Thank you.

 17            A     Fine.

 18            Q     Go ahead.

 19            A     Back to text.   Directs her to couch to inside

 20     with -- I can't even read my own writing.       It looks

 21     like some kind of big pillow which she moved.       "Told

 22     her she should be -- told her she should be studying.

 23     In the margin it says January 2015 RGE, quote, sexual

 24     transgressions in the Don Juan story.       Told her that

 25     she should be studying, quote, sexual transgressions in


                                Cassian Reporting, LLC
                   (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-153 Filed 05/15/19 Page 23 of 36
1/23/2019                       Stephanie Spangler                      Page: 81

  1     the Don Juan story.     I just repeated that.    Unquote.

  2     (Without his knowing it, SB had found manuscript in

  3     Spain regarding law for sexual transgressions.)         Abuse

  4     of me as an object.     Objectifies women.   Junior

  5     colleague told SB that it was creepy that RGE always

  6     commenting on clothing.    Does not want to bring sexual

  7     harassment claim for herself.    Was not physically

  8     attacked but was emotionally and professionally

  9     attacked but her department.    1999 RGE had a sexual

 10     relationship with grad student (who graduated 2004).

 11     Woman got job at Columbia with professor whose lover

 12     got job here.     Grad student in complaint.    He

 13     physically accosted her.    She did complain and

 14     university found a place for her at Harvard.         He is a

 15     liability.   Paulo Moreira denied tenure.      Made

 16     situation unbearable.    Quote, scorched earth -- I don't

 17     know what that word is -- unquote.    We all work in

 18     offices with doors closed and then we all come out and

 19     lie to each other.    SB had asked that REG and Rolena be

 20     recused from her review.

 21          Q     Thank you.   So there are -- in the document

 22     there are -- in Exhibit 65 there are numbers -- so on

 23     the first page there is a 1 circled in the top left

 24     margin; do you see that?

 25          A     Yes.


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-153 Filed 05/15/19 Page 24 of 36
1/23/2019                        Stephanie Spangler                   Page: 121

  1          Q     Now, so that set of circumstances or that

  2     complaint not using a formal term-of-art type

  3     definition of complaint, was that part of the complaint

  4     to the UWC that was brought by Carl Hashimoto?

  5                MS. CHAVEY:    Objection.

  6          A     Not to my knowledge.

  7     BY MS. WIKTOR:

  8          Q     And was that -- was there a decision made

  9     about not -- strike that.

 10                Was there a discussion within your office

 11     regarding what to include or not in the complaint that

 12     was brought by Carl Hashimoto to the UWC?

 13          A     Could you be more specific?

 14          Q     Well, who decided what would be included in

 15     the complaint?

 16          A     Carl Hashimoto working with likely general

 17     counsel would finalize the complaint letter.     And as I

 18     said previously, the complaint letter does not have to

 19     list all the details of complaints, just what the

 20     complaint -- just what the behavior is that was

 21     complained of.

 22          Q     So prior to the letter being finalized, did

 23     you have any discussion with Carl Hashimoto about what

 24     would be included?

 25          A     I don't recall that I did.


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-153 Filed 05/15/19 Page 25 of 36
1/23/2019                        Stephanie Spangler                    Page: 124

  1     who were the complainants in those complaints that

  2     Carl Hashimoto received to Miriam Berkman?

  3            A     I do not believe -- I did not.

  4            Q     Do you know if anyone in the Title IX office

  5     did?

  6            A     When you say Title IX office, that's -- I

  7     don't know if Carl provided them to her.       I don't know.

  8     Our office has the people I talked about that I employ,

  9     so.    I don't know.

 10            Q     So let me ask it a different way.    Do you

 11     know if anyone who is one of the deputy or senior

 12     deputy Title IX coordinators provided those two names

 13     to Miriam Berkman?

 14            A     I don't know.

 15

 16     (Plaintiff's Exhibit 68, 12/3/15 handwritten note,

 17     marked for identification.)

 18

 19     BY MS. WIKTOR:

 20            Q     I'm showing you what is marked as Plaintiff's

 21     Exhibit 68.     It is Bates Nos. Byrne 08786 through 89.

 22     It is a handwritten document or at least there are

 23     handwritten notes on this document.      Is this your

 24     handwriting?

 25            A     Yes.


                                Cassian Reporting, LLC
                   (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-153 Filed 05/15/19 Page 26 of 36
1/23/2019                       Stephanie Spangler                       Page: 125

  1           Q     So the date on the top is 12/3/2015, that's

  2     on the first page; do you see that?

  3           A     Yes.

  4           Q     And do you know what this document relates

  5     to?

  6           A     Yes.

  7           Q     And what is that?

  8           A     It is a conversation with Moira Fradinger.

  9           Q     So what I would like to have you do is read

 10     it into the record; again, it is your handwriting.

 11           A     You don't happen to have Jason's version too,

 12     do you?

 13           Q     So I won't -- unless, you know, there is,

 14     again, like a diagram and we need to get it on the

 15     record, I'm just going to let you read it without

 16     asking you any questions about it.

 17           A     Okay.   Thank you.

 18           Q     So if you would.     Thank you.

 19           A     Bear with me.   It is my handwriting.    RGE

 20     complaints times 20 years.       MF came 2005 to 2013.    MF:

 21     very well-known for permanently harassing women in

 22     every environment he is in outside of Yale.       This is a

 23     scandal.    I am in awe that this is not a scandal.       1990

 24     and there is stuff blanked out.       Were graduate students

 25     -- I don't know what this says.       Case while he was


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-153 Filed 05/15/19 Page 27 of 36
1/23/2019                       Stephanie Spangler                     Page: 126

  1     graduate student where Yale offered a female graduate

  2     student a position at Harvard because RGE cornered her

  3     and said he wanted to have a child with her.       Piles and

  4     piles of info.    Talked to PPS, it could be a J, and

  5     Mary Miller and Jon Butler.     Attorney told her that she

  6     has a case against Yale.     Emails episodes from 2005 to

  7     it looks like 2013, not clear, EG, walking along Wall

  8     Street.    RGE grabbed her by shoulders and said, Your

  9     husband will never get tenure.     You should drop him and

 10     come with me.    Grabs her hair and says in Spanish, your

 11     hair gets me so hot, in quotes.     Colleagues observed

 12     this.   Carol Jacobs talked to MM.    MM and JB very

 13     supportive.    Argentina okay for comments, touch

 14     shoulders, waist, mouth in parking lot.       She is coming

 15     towards building, he is coming out of building, grabs

 16     her and kisses her on the lips.     She had to push him

 17     away.   After Xmas party his hand landed on her

 18     buttocks.    Question, 2011.   So disturbed she went to

 19     David Quint who was so upset that he wanted to talk to

 20     administrators.    She said no because she did not have

 21     tenure and RGE would do everything in his power to deny

 22     her tenure if she brings case forward.       Thinks

 23     generally no safe way for assistant professors to bring

 24     complaints because of way references are given.       Will

 25     lie.    RGE told Parisian colleague that he had written


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-153 Filed 05/15/19 Page 28 of 36
1/23/2019                      Stephanie Spangler                     Page: 127

  1     this person's book.   Things escalated from there.

  2     Blank came up for tenure in 2012.     During the fall of

  3     2012 he was still harassing her by email.     In a

  4     conference in 2011 RGE had arranged -- organized, sorry

  5     -- conference in 2011 RGE had organized and asked MF to

  6     present a paper.   Said no too busy.    Anabel Gonzalez

  7     knew about this.   Spring party right after this.      RGE

  8     coming out of party to blank, blank, blank, blank,

  9     going into party RGE raised his hand and said in

 10     Spanish, quote, you are going to pay for this.       Then

 11     went to David Quint and said she wanted to tell every

 12     person in the department.    Got an email from

 13     Mary Miller who said, quote, I hear you have to tell me

 14     something.    Filing for associate without tenure.

 15     Committee appointed Mary Miller contacted David Quint

 16     to ask that every member of the department read the

 17     file not just the committee.     Warned by Maria Menocal

 18     that RGE was going to, quote, over his dead body would

 19     she get tenure.    Make hell.   German grad student was

 20     RGE's lover.   When she dumped RGE, RGE began pursuit of

 21     blank.   Got his lover a job.    Asked Mary M to make sure

 22     RGE not have vote for promotion to associate

 23     nontenured.    MM said she will have to give RGE the

 24     vote.    Fall of 2012, RGE began to email her multiple

 25     times.   Quote, we need to talk about cross listing of


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-153 Filed 05/15/19 Page 29 of 36
1/23/2019                      Stephanie Spangler                      Page: 128

  1     courses so you need to come to my office Friday a.m.,

  2     unquote.   We don't need to go to your office.      Can do

  3     by email or you come to my, MF's, office.      Told

  4     Katie Trumpener and Carol Jacobs.     Christmas 2011 he

  5     insulted her -- I'm going to the lines because the top

  6     of the page is where I ran out of space at the bottom

  7     of the page.   Insulted her.    Did not know the

  8     literature of her company.     Fall 2012 file had been

  9     submitted in 10-2015, went to talk to Dudley Andrew

 10     (chair) at her tenure appointment meeting tenure fight

 11     (by RGE), vote all positive except RGE.      After the vote

 12     RGE will not speak to her in any form.      Criticism of

 13     her book was 5/2015.   Regular office hours with grad

 14     students who ask is it normal for professors to grab

 15     you by the waist.    Undergraduate whom RGE harassed had

 16     mental breakdown around 2010.     Went to

 17     Pam Schirmeister, Re the student, finally Richard Levin

 18     sent him a warning to take sexual harassment course.

 19     Two female graduate students came to her, RGE would

 20     grab their waists.   RGE uses touching to prevent you

 21     from having -- I don't know if that's touching.       I

 22     don't know what that word is.     RGE uses something to

 23     prevent you from having a career.     A lot of time blank

 24     spent in trying to not let this destroy her.       Had to

 25     strategize how to avoid him.     P: he should retire.     He


                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-153 Filed 05/15/19 Page 30 of 36
1/23/2019                         Stephanie Spangler                  Page: 129

  1     has written bad letters of recommendation for women who

  2     refuse his advances.      First encounter something you

  3     need to know.    Quote, I was a member of the Bay of Pigs

  4     invasion.    He something that this is a dangerous -- her

  5     thinking that this is a dangerous guy.

  6                 MS. CHAVEY:    Do you need to take a break at

  7          all?    It is 3:30.

  8                 THE WITNESS:    Yes.   I have 20 of 4.   Yes,

  9          soon.

 10     BY MS. WIKTOR:

 11          Q      Okay.   So let me just to clarify something

 12     that I understood but I just want to make it clear for

 13     the record.    When you were reading the last page of the

 14     document, the last portion of it that begins, First

 15     Encounter.    That is written at the top of the page, but

 16     I think you continued it after the end of -- was at the

 17     bottom of the page?

 18          A      That's what I generally do and it did not --

 19     the text flowed from the previous page to the first

 20     line text over to that page.

 21          Q      I just want to have it for the record that it

 22     is -- that what's at the top of the page with 89, the

 23     top two lines above the lines of the paper belong at

 24     the end; is that correct?

 25          A      That's my best presumption since -- yeah --


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-153 Filed 05/15/19 Page 31 of 36
1/23/2019                         Stephanie Spangler                  Page: 130

  1     it is what I generally do.

  2            Q     And so if we turn to the first page, there is

  3     the initials PS, it is PS plus Mary Miller there?

  4            A     Yes.

  5            Q     Is the PS Peter Salovey?

  6            A     I don't know.   And I don't know if that's an

  7     "S".    It looks like an "S".

  8            Q     Do you recall Moira Fradinger telling you

  9     that she had spoken with Peter Salovey what had

 10     happened with her relative to RGE?

 11            A     No.    I don't recall that.   PS could be

 12     Peter Salovey.

 13            Q     So on the page that has 88 --

 14            A     Yes.

 15            Q     -- right before -- it is about two-thirds of

 16     the way down, right before, Asked Mary M., there is

 17     what appears to be a white redaction; do you see that?

 18            A     Yes.

 19            Q     So that says some blank asked Mary M. to make

 20     sure RGE not have a vote for her promotion to associate

 21     nontenured.     Did Moira Fradinger tell you that she,

 22     Moira Fradinger, had asked Mary --

 23            A     Yes.

 24            Q     Is Mary M. Mary Miller?

 25            A     I'm assuming it is Mary Miller.


                                Cassian Reporting, LLC
                   (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-153 Filed 05/15/19 Page 32 of 36
1/23/2019                        Stephanie Spangler                   Page: 131

  1                MS. CHAVEY:    Objection to the form.   Go

  2          ahead.

  3     BY MS. WIKTOR:

  4          Q     So did in this meeting that you had or this

  5     conversation you had with Moira Fradinger in December

  6     of 2015, did she tell you that she had asked

  7     Mary Miller to make sure RGE didn't have a vote for her

  8     promotion?

  9          A     Yes.

 10          Q     And did Moira Fradinger tell you what the --

 11     whether her request was granted?

 12          A     She told me Mary Miller said she would have

 13     to give -- that Mary Miller would have to give RGE the

 14     vote.

 15          Q     And are you aware that RGE later told the UWC

 16     that he, in fact, voted against Moira Fradinger's

 17     promotion?

 18          A     I am not aware of what RGE told the UWC.

 19          Q     Now did this conversation that you had with

 20     Moira Fradinger two days after you had spoken with

 21     Susan Byrne raise some concern in your mind given the

 22     fact that Susan Byrne was soon to have -- soon to be up

 23     for tenure?

 24          A     The conversation I had with Moira Fradinger

 25     raised my concerns about RGE 's behavior.     I don't


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-153 Filed 05/15/19 Page 33 of 36
1/23/2019                      Stephanie Spangler                     Page: 132

  1     recall linking -- I did not recall linking it to

  2     Susan Byrne.

  3          Q     So when you say that it raised concerns about

  4     RGE's behavior, his behavior in what regard?

  5          A     In terms of his -- in terms of the behaviors

  6     he described about touching and she described touching,

  7     grabbing, sexual commentary.    He also did -- she also

  8     did claim that he threatened that things would go badly

  9     when she didn't agree to arrange the conference.      And

 10     that -- so it was the behaviors we were taking -- we

 11     were holding these interviews to get information about

 12     the behaviors that had come up in the climate review to

 13     decide what to do with them.

 14          Q     Now did you understand Moira Fradinger to be

 15     raising these issues about RGE's opposition to her

 16     tenure application, his criticism of her work, do you

 17     understand that -- did you understand her to be linking

 18     those behaviors in some way to her not going along with

 19     his sexual or romantic advances?

 20          A     She linked her concerns about his approach to

 21     her tenure with her refusing to participate in the

 22     paper, with refusing to organize a conference, and let

 23     me just see, I will read to you what she said.     She

 24     presumed after, which is why she told David Quint not

 25     to go forward, she was concerned that she wouldn't --


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-153 Filed 05/15/19 Page 34 of 36
1/23/2019                         Stephanie Spangler                   Page: 142

  1     policy.

  2          Q      So in December 2015 Susan Byrne reports to

  3     you certain experiences that she had that relate to --

  4     what she alleges to be conduct that is sexual

  5     harassment -- would be sexual harassment if it had

  6     occurred; correct?

  7                 MS. CHAVEY:    Objection.

  8          A      She reported that she had been kissed on the

  9     mouth without her consent in front of lots of people.

 10     BY MS. WIKTOR:

 11          Q      Among other allegations that she made about

 12     behavior of RGE; correct?

 13          A      Right.

 14          Q      And you also learned in December 2015 that

 15     Susan Byrne didn't want RGE to be on the -- to vote on

 16     her tenure; correct?

 17          A      She told me that she had asked to have him

 18     recused from her review, tenure review.

 19          Q      And did you understand that having him

 20     recused from her tenure review, that would include the

 21     vote?

 22          A      I didn't get into that detail.     I assumed she

 23     did not want him involved in any part of her tenure

 24     review.

 25          Q      And you also knew at this point, December


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-153 Filed 05/15/19 Page 35 of 36
1/23/2019                        Stephanie Spangler                   Page: 143

  1     2015 that the tenure review or the -- she was up for

  2     tenure in that academic year; is that right?

  3                MS. CHAVEY:    Objection.

  4          A     I didn't know precisely when it was going to

  5     happen, but she was already talking about it, so.

  6     BY MS. WIKTOR:

  7          Q     Well, it was in the future in any event; she

  8     didn't have tenure then?

  9          A     Right.   She was coming up for tenure.       The

 10     next phase of her academic trajectory.

 11          Q     And so understanding that what your office

 12     did to protect her from possible retaliation was

 13     limited to maintaining confidentiality, did you talk to

 14     anyone else in any other area of the university about

 15     Susan Byrne's employment situation and her tenure

 16     application relative to the university ensuring that it

 17     was free from retaliation?

 18          A     No.

 19

 20     (Plaintiff's Exhibit 69, 3/9/15 email, marked for

 21     identification.)

 22

 23     BY MS. WIKTOR:

 24          Q     I am handing you Exhibit 69.       This is

 25     Defendant's Bates Nos. Byrne 018859 through 61.         And


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-153 Filed 05/15/19 Page 36 of 36
1/23/2019                      Stephanie Spangler                     Page: 202

  1                           CERTIFICATE OF REPORTER

  2

  3            I, Mary Z. Armando, a Notary Public duly commissioned and

  4      qualified in and for the State of Connecticut, do hereby

  5      certify that pursuant to Notice, there came before me, on the

  6      23rd day of January, 2019, at 10:11 a.m., the following named

  7      person, to wit: STEPHANIE SPANGLER, who was by me duly sworn

  8      to testify to the truth and nothing but the truth; that she

  9      was thereupon carefully examined upon her oath and her

 10      examination reduced to writing under my supervision; that this

 11      deposition is a true record of the testimony given by the

 12      witness.

 13            I further certify that I am neither attorney nor counsel

 14      for, nor related to, nor employed by any of the parties to the

 15      action in which this deposition is taken, and further, that I

 16      am not a relative or employee of any attorney or counsel

 17      employed by the parties hereto, or financially interested in

 18      the action.

 19            IN WITNESS THEREOF, I have hereunto set my hand and

 20      affixed my seal this 1st day of February, 2019.

 21

 22

 23                             _____________________________________

 24                             Mary Z. Armando, Notary Public
                                CT License No. 00222
 25                             My Commission expires: 5/31/22


                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
